Citation Nr: 0519067	
Decision Date: 07/14/05    Archive Date: 07/20/05	

DOCKET NO.  03-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, with related kidney complications. 

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of dislocation of the left elbow (claimed as 
fractured elbow).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to 
August 1963, and from August 1979 to October 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2000 and August 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a rating decision of February 1974, the RO denied 
entitlement to service connection for "alleged" diabetes 
mellitus.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
February 1974 rating decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  
Following a de novo review of the evidence, the RO continued 
its denial of service connection for diabetes mellitus.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 5-92.  

Service connection for the residuals of dislocation of the 
veteran's left elbow was established by a December 1963 
rating decision, with a noncompensable evaluation being 
assigned.  However, this service-connected condition was 
inadvertently not included on the July 1999 rating decision, 
nor in any subsequent rating decision.  The RO, in 
adjudicating the veteran's current claim, addressed the issue 
of service connection for the claimed residuals of fracture 
of the left elbow.  However, based upon a review of the 
veteran's statements, it is clear that claimed fracture 
actually refers to the dislocation, rendering the claim one 
for an increased evaluation for the service-connected 
residuals of his left elbow disability.  Accordingly, the 
issue has been recharacterized as such on the title page of 
this decision.  

The Board notes that, based upon evidence contained in the 
file, the veteran has failed to perfect his appeal as to the 
issue of service connection for a chronic right eye 
disability.  Accordingly, that issue is not currently before 
the Board.  

Finally, for reasons which will become apparent, the issue of 
an increased evaluation for the service-connected residuals 
of dislocation of the left elbow is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington D.C.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  In a rating decision of February 1974, the RO denied 
entitlement to service connection for "alleged" diabetes 
mellitus.

2.  Evidence received since the time of the RO's 
February 1974 decision denying entitlement to service 
connection for "alleged" diabetes mellitus is neither 
duplicative nor cumulative, and is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  

3.  Diabetes mellitus with related kidney complications is 
not shown to have been present during the veteran's initial 
period of active military service, or for a number of years 
thereafter.  

4.  The veteran's diabetes mellitus clearly and unmistakably 
preexisted his entry upon his second period of active 
military service.

5.  The veteran's preexisting diabetes mellitus underwent no 
demonstrated increase in severity, including beyond natural 
progress, during his second period of active military 
service.  




CONCLUSIONS OF LAW

1.  The decision of the RO in February 1974 denying the 
veteran's claim for service connection for "alleged" diabetes 
mellitus is final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 
2002); 38 C.F.R. § 3.303 (2004). 

2.  Evidence received since the RO denied entitlement to 
service connection for "alleged" diabetes mellitus in 
February 1974 is both new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  Diabetes mellitus with related kidney complications was 
not incurred in or aggravated by the veteran's initial period 
of active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

4.  The veteran's diabetes mellitus with related kidney 
complications, which clearly preexisted his second period of 
active military service, was not aggravated during that 
period of active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131 (West 2002); 38 C.F.R. § 3.306(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov.9, 2000) [codified as amended at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as evidence the VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.  

More recently, the Court held in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) that error regarding the timing of 
notice does not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it.  
Further, the Court held that VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated: (1) that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

In the present case, in correspondence of March 2001, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any further 
evidence which pertained to his claims.  

The veteran and his representative were also provided with a 
Statement of the Case, as well as a Supplemental Statement of 
the Case.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit evidence establishing entitlement to 
the benefit sought.  By way of these documents, the veteran 
and his representative were also specifically informed of the 
cumulative evidence previously provided to the VA, or 
obtained by the VA on the veteran's behalf.  In point of 
fact, all of the aforementioned correspondence informed the 
veteran of the evidence he was responsible for submitting, 
and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

In accordance with Pelegrini supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in March 2001 and April 2003 was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated, and a Supplemental 
Statement of the Case was provided the appellant.  In the 
case at hand, the claimant has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, to decide 
the appeal would not be prejudicial to the claimant.  

Factual Background

Service medical records from the veteran's first period of 
active military service are negative for history, complaints 
or abnormal findings indicative of the presence of diabetes 
mellitus.  Physical Evaluation Board proceedings conducted 
during the months of July and August 1963 reveal that the 
veteran was to be discharged from service for a schizophrenic 
reaction, and show neither treatment for, nor a diagnosis of, 
diabetes mellitus.  

In a rating decision of February 1974, the RO denied 
entitlement to service connection for alleged diabetes 
mellitus.  In reaching that determination, the RO noted that 
they had received a letter from the veteran stating that he 
had received a diagnosis of diabetes.  According to the 
veteran, the symptoms he had suffered during his first period 
of active service were similar to the ones that he was 
currently experiencing.  Noted at the time was that a review 
of the veteran's service records showed no evidence of any 
diabetic condition, nor was there any indication of diabetes 
within the presumptive period following separation from 
active service.  Based on such findings, the RO denied 
entitlement to service connection for diabetes mellitus.  

A service medical examination conducted in May 1981 was 
negative for evidence of diabetes mellitus.  A urinalysis 
conducted as part of that examination showed no evidence of 
sugar, and no pertinent diagnosis was noted.  

A subsequent service medical examination conducted in 
October 1984 was negative for evidence of diabetes mellitus.  
A urinalysis was once again negative for the presence of 
sugar, and no pertinent diagnosis was noted.

During the course of outpatient treatment for an unrelated 
medical problem in August 1989, it was noted that the veteran 
might possibly be diabetic, inasmuch as a recent glucose test 
had shown a measurement of 166.  Reportedly, the veteran was 
receiving no medication for treatment of his condition.  
Rather, he had been placed on a diet.  

During the course of outpatient treatment approximately one 
week later, the veteran gave a history of diabetes mellitus 
for 15 years.  

In correspondence of February 1991, a private neurologist 
wrote that, inasmuch as the veteran was a "borderline" 
diabetic with diffuse peripheral neuropathy on 
electromyography, it might be wise to perform a glucose-
tolerance test on him, and perhaps consider the possibility 
of prescribing some oral hypoglycemic agent.  

At the time of outpatient treatment in March 1991, the 
veteran gave a history of noninsulin-dependent diabetes 
mellitus, with mild glucose intolerance, which was controlled 
by diet.  

At the time of a period of private hospitalization in 
November 1991, it was noted that the veteran's urinalysis was 
negative with the exception of a glucose of greater than 
1,000 mg/% and a blood sugar of 309.  Noted at the time was 
that the veteran had a history of "diet controlled diabetes," 
having been on insulin at one point in his life, but not for 
many years.  

Following outpatient treatment in March 1993, it was noted 
that the veteran suffered from noninsulin-dependent diabetes 
mellitus which was under "dietary control."  

Approximately one day later, the veteran gave a history of 
diabetes "for 20 years."  Additionally noted was that the 
veteran was at one time "on insulin."  

At the time of a service medical examination in 
mid-March 1993, there was noted a diagnosis of 
noninsulin-dependent diabetes mellitus under "good control."  

Following outpatient treatment in December 1994, there was 
noted a clinical assessment of stable noninsulin-dependent 
diabetes mellitus.

During the course of an outpatient optometry history in 
March 1997, the veteran gave a history of diabetes mellitus 
for 24 years.  Reportedly, the veteran's blood sugar was not 
well controlled, being in the "low to mid 200's."

At the time of Medical Evaluation Board proceedings, 
apparently in 1998, the veteran gave a history of 
noninsulin-dependent diabetes mellitus since 1973, which 
"might" be complicated by peripheral neuropathy.  An addendum 
to that report of Board Proceedings was significant for a 
diagnosis of diabetic nephropathy.  

During the course of a VA general medical examination in 
February 1999, the veteran stated that he had first received 
a diagnosis of diabetes in 1970 while at Southeastern 
Seminary during the period between his Navy and Army active 
duty time.  According to the veteran, he took insulin for 
five years, but later "came off" that medication, using diet, 
weight control, and oral medication.  According to the 
veteran, this regimen controlled his diabetes "well."  

When questioned regarding his kidney condition, the veteran 
stated that he had passed some protein in his urine, 
resulting in a diagnosis of nephropathy at Portsmouth Naval 
Hospital in 1998.  According to the veteran, he was losing 1 
to 5 percent of the function of his kidneys per year.  
However, he had never experienced any edema of his lower 
extremities.  

On physical examination, there was some slight tenderness in 
both lower quadrants of the veteran's abdomen, with no other 
abdominal problems.  Apparently, the veteran had been 
classified by the Naval Medical Center in Portsmouth in 
June 1998 as having diabetic nephropathy.  Present 
diagnostic/clinical reports included a urinalysis which 
showed a urine glucose of 250, with no protein.  A CHEM-7 and 
CHEM-12 showed a glucose of 136, with the normal range being 
from 70 to 110.  The pertinent diagnosis noted was controlled 
noninsulin-dependent diabetes.

In correspondence from the National Personnel Records Center 
dated in April 2003, it was noted that there was no evidence 
in the veteran's file which substantiated any service in the 
Republic of Vietnam.

VA outpatient treatment records covering the period from May 
to November 2003 show treatment during that time for diabetes 
mellitus, and for other unrelated medical problems. 

On VA medical examination for diabetes conducted in 
January 2004, it was noted that the veteran's "copious" 
military medical records had been reviewed.  Those records 
showed that the veteran had been in the United States Navy 
from 1960 to 1963.  He then had a break in service, followed 
by a period of service with the United States Army from 1979 
through 1998.  In 1970, the veteran received a diagnosis of 
diabetes mellitus, while "in the seminary in civilian life."  
The veteran was treated for diabetes mellitus throughout his 
Army career.  Currently, he remained under treatment for Type 
II diabetes mellitus, being on multiple medications.  
Reportedly, the veteran was 26 years old at the time of the 
onset of his diabetes.

On physical examination, the veteran's abdomen was 
unremarkable, and his extremities showed no edema.  There was 
normal sensation to light touch, proprioception, and pinprick 
over the dorsum and plantar aspects of both of the veteran's 
feet and his toes.  Peripheral pulses were 2+ and equal 
bilaterally.  Noted at the time of examination was that the 
diagnosis of diabetes mellitus was well established in the 
record, and that there had never been any documentation at 
the current facility or in military medical records of 
diabetic nephropathy with evidence of proteinuria or 
microalbumin in any urine specimen.  The pertinent diagnosis 
was Type II diabetes mellitus, with no evidence of diabetic 
nephropathy.  

In the opinion of the examiner, the veteran did not have 
diabetic nephropathy.  While he did have diabetes, which 
occurred between his periods of military service, it did not 
appear to have been aggravated by military service.  
According to the examiner, while the veteran did have some 
progressive increase in the severity of his diabetes 
mellitus, this was to be expected with that disorder.  
According to the examiner, there was no evidence that the 
veteran's military service had aggravated his diabetes 
mellitus.  Reportedly, the veteran was not seeking increased 
compensation, but only an admission that his diabetes 
mellitus had been worsened by his Army service.  However, the 
examiner was personally unable to make that deduction.  

On VA genitourinary examination, likewise conducted in 
January 2004, the examiner once again noted that there was no 
evidence of diabetic nephropathy.  

Received in March 2004 was a public health service record 
dated in February 1979, showing a glucose level of 96 mg\dl, 
with a range from 75 to 130.  

Analysis

The veteran in this case seeks service connection for 
diabetes mellitus with related kidney complications.  In 
pertinent part, it is argued that the veteran's diabetes 
mellitus, which admittedly preexisted his second period of 
active military service, was, in fact, aggravated during that 
period of service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board notes that, once entitlement to service connection 
for a given disorder has been denied by a decision of the RO, 
that decision, absent disagreement by the veteran within one 
year, is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

Regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  The revised version of 38 C.F.R. 
§ 3.156(a) is applicable to claims filed on or after 
August 29, 2001.  Here, the veteran's application to reopen 
his previously denied claim of entitlement to service 
connection for diabetes mellitus was filed in October 1998, 
and, a such, the prior version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously considered, as so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  In 
addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App.510, 513 (1992).

In the present case, at the time of the prior RO decision in 
February 1974, it was determined that the veteran's service 
records showed no evidence of any diabetic condition.  Nor 
was there any indication of diabetes within the presumptive 
period following the veteran's separation from active duty.  
Based on such findings, the RO denied entitlement to service 
connection for "alleged" diabetes.  The veteran voiced no 
disagreement with the February 1974 denial of benefits, which 
has now become final.  

Evidence received since the time of the aforementioned RO 
decision, consisting of VA outpatient treatment records and 
examination reports, as well as medical records from the 
veteran's second period of active service, is "new" in the 
sense that it was not previously of record, and clearly 
"material."  In that regard, since the time of the 
February 1974 rating decision, additional service clinical 
records, as well as VA treatment records and examination 
reports, have been received, which showed not only a 
diagnosis of, but ongoing treatment for, diabetes mellitus.  
Such evidence, when taken in conjunction with the veteran's 
statements, provides, at a minimum, a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability," specifically, diabetes mellitus.  
Under such circumstances, the Board is of the opinion that 
new and material evidence sufficient to reopen the veteran's 
claim of service connection for diabetes mellitus has been 
presented, and the claim is, therefore, reopened.

Having determined that the veteran's claim of service 
connection for diabetes mellitus has been reopened, the Board 
must now proceed to a de novo review of all pertinent 
evidence of record.  In that regard, and as previously noted, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Moreover, where diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of the veteran's active service, 
that disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

For the purposes of basic entitlement to service connection, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004). 

In the present case, service medical records from the 
veteran's first period of active military service, that is, 
the period of service from July 1960 to August 1963, are 
entirely negative for evidence of diabetes mellitus.  In 
point of fact, at the time of Physical Evaluation Board 
proceedings during the months of July and August 1963, no 
mention was made of diabetes mellitus, or of any clinical 
indications of that disease.  While on service medical 
examinations in May 1981 and October 1984 (during the initial 
phase of the veteran's second period of active service) there 
was once again no evidence of diabetes mellitus, as of 
August 1989, the veteran gave a history of diabetes mellitus 
"for 15 years."  

Subsequent service medical records dating from 1993 and 1997 
show a history of diabetes mellitus, respectively, for 20 and 
24 years.  Moreover, at the time of a VA general medical 
examination in February 1999, it was noted that the veteran 
had first received a diagnosis of diabetes in 1970.  Such 
findings clearly place the inception of the veteran's 
diabetes mellitus at a point in time between his two periods 
of active military service, and the veteran does not dispute 
this fact.  Under the circumstances, the veteran's diabetes 
mellitus clearly and unmistakably preexisted his entry upon 
his second period of active military service.  

Having determined that the veteran's diabetes preexisted his 
second period of active service, the Board must now determine 
whether the disease underwent a permanent increase in 
severity during that period of active service.  In that 
regard, on various occasions during the veteran's period of 
service from August 1979 to October 1998, his diabetes was 
described as "controlled by diet," and "stable."  While 
according to the veteran, he had on previous occasions been 
treated with insulin for Type II diabetes mellitus, at no 
time during his second period of active service does the 
veteran appear to have been prescribed insulin for control of 
diabetes.  Rather, management of the veteran's diabetes 
mellitus was exclusively through diet, exercise, and oral 
medications.  

The Board notes that, at the time of a VA general medical 
examination in February 1999, the veteran's diabetes mellitus 
was once again described as "controlled" with oral medication 
and weight control.  Moreover, on subsequent VA examination 
in January 2004, it was noted that the veteran's diabetes had 
occurred between his periods of active military service, and 
did not appear to have been aggravated by that service.  
While there had been some progressive increase in the 
severity of the veteran's diabetes mellitus, this was to be 
expected with that disorder.  In the opinion of the examining 
physician, there was "no evidence" that the veteran's 
military service had aggravated his diabetes mellitus.  Nor 
was there any evidence that the veteran currently suffered 
from diabetic nephropathy.  

Based on the aforementioned, the Board is of the opinion that 
the veteran's preexisting diabetes mellitus underwent no 
demonstrated increase in severity during his second period of 
active military service.  This is particularly the case given 
the fact that, during the veteran's second period of active 
military service, and subsequent thereto, his diabetes 
mellitus was adequately controlled through the use of diet, 
exercise, and oral medication.  Accordingly, to the extent 
that any presumption of soundness attached at the time of 
veteran's entry upon his second period of active military 
service, that presumption has clearly been rebutted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306(a) (2004); 
see also VAOPGCPREC 3-2003 (July 2003).  Under the 
circumstances, and absent evidence of inservice aggravation, 
service connection for diabetes mellitus (with related kidney 
complications) must be denied.


ORDER

Service connection for diabetes mellitus with related kidney 
complications is denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
increased (compensable) evaluation for the residuals of 
dislocation of the left elbow. 

As noted above, during the pendency of this appeal, the VCAA 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the left elbow claim, the Board finds that 
despite the issuance (in June 2003) of a Statement of the 
Case, and a Supplemental Statement of the Case (in 
February 2004) containing certain of the regulatory 
provisions of the VCAA, the RO has failed to provide the 
veteran and his representative with adequate notice of the 
VCAA, or of the information and evidence needed to 
substantiate his claim for an increased evaluation for the 
residuals of dislocation of the left elbow.  

Specifically, the failure to address the veteran's claim as 
one for an increased rating, the veteran has never received 
the appropriate notice, nor has the criteria for establishing 
a compensable rating for this disorder been provided.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) are fully 
complied with and satisfied with respect 
to the veteran's claim for an increased 
rating for his left elbow disability.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 
3.159).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
elbow disability since October 1998.  
After securing the necessary release, the 
RO should obtain these records.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


